     Case 3:18-cv-00331-BEN-LL Document 213 Filed 09/04/19 PageID.13561 Page 1 of 10


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     STONE BREWING CO., LLC,                           Case No.: 18cv331-BEN-LL
12                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF
13     v.                                                STONE BREWING’S REQUEST
                                                         FOR PARTIAL
14     MOLSON COORS BREWING
                                                         RECONSIDERATION OF THE
       COMPANY;
15                                                       COURT’S JULY 2, 2019 ORDER
       MILLERCOORS LLC; and
16     DOES 1 through 25,
                                                         REDACTED
17                                  Defendants.
                                                         [ECF No. 145]
18
19     MILLERCOORS LLC,
20                            Counter Claimant,
21     v.
22     STONE BREWING CO., LLC,
23                           Counter Defendant.
24
25          Currently before the Court is Plaintiff’s Motion for Partial Reconsideration of the
26    Court’s July 2, 2019 Order [ECF No. 145 (“Motion” or “Mot.”)], Defendant MillerCoors
27    LLC’s Opposition [ECF No. 149 (“Opposition” or “Oppo.”)], Defendant’s Declaration of
28    Grace Needleman and accompanying Exhibit [ECF Nos. 184,             (“Declaration”)], and

                                                     1
                                                                                    18cv331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 213 Filed 09/04/19 PageID.13562 Page 2 of 10


 1    Plaintiff’s Reply [ECF Nos. 189,              (“Reply”)]. For the reasons set forth below,
 2    Plaintiff’s Motion is DENIED.
 3          Plaintiff requests reconsideration of the Court’s July 2, 2019 Order to the extent that
 4    it “(1) granted Defendant MillerCoors LLC’s request to claw back communications
 5    between individuals at Mekanism and MillerCoors that were designated attorney-client
 6    privileged, and (2) denied Stone’s request for a proper identification of the documents on
 7    Defendant’s privilege log that relate to Stone and to the Keystone Rebrand.” Mot. at 2.
 8    Plaintiff argues that this information is “critically important information that relates to
 9    MillerCoors knowledge of Stone and its trademark, all of which MillerCoors has attempted
10    to obscure throughout this litigation.” Id.
11          Defendant opposes Plaintiff’s Motion on the grounds that it is “time-barred under
12    Local Civil Rule 7.1.i.2, which requires such motions to be filed ‘within twenty-eight (28)
13    days after the entry of the ruling, order or judgment sought to be reconsidered,’ which fell
14    on July 30.” Oppo. at 2 (emphasis in original). Plaintiff’s Motion was filed on August 1,
15    2019. See Docket. Plaintiff states that it did not obtain the final transcript from
16    MillerCoors’ new Rule 30(b)(6) witness until July 9, 2019. Mot. at 2. The Court notes that
17    at least part of Plaintiff’s Motion is based on this deposition testimony. As set forth in the
18    undersigned Magistrate Judge’s Chambers Rules, “[f]or oral discovery, the event giving
19    rise to the dispute is the completion of the transcript of the relevant portion of the
20    deposition.” See Judge Lopez’s Civil Chambers Rules at V(C). Accordingly, the Court
21    overrules Defendant’s objection on the basis of timeliness. The Court will discuss the
22    remaining issues raised in Plaintiff’s Motion below.
23       1. Communications Between Mekanism and MillerCoors
24              a. Parties’ Respective Positions
25          Regarding the first issue of whether communications between Mekanism and
26    MillerCoors are protected by the attorney-client privilege under the functional equivalence
27    standard applied by the Ninth Circuit, Plaintiff argues that “Stone did not previously have
28    the opportunity to brief the issues or present the Court with the dispositive testimony of the

                                                      2
                                                                                      18cv331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 213 Filed 09/04/19 PageID.13563 Page 3 of 10


 1    key witnesses prior to the Court’s July 2 Ruling.” Id. at 4. Plaintiff argues that “[t]he
 2    undisputed evidence shows that the marketing agency personnel here were nothing like the
 3    individuals found to be functional employees in Graf and In re Bieter, 16 F.3d 929 (8th
 4    Cir. 1994), the Eighth Circuit case on which Graf relied.” Id. at 5. Specifically, Plaintiff
 5    argues that “Mr. Thornhill, Mekanism’s 30(b)(6) witness, testified that MillerCoors did not
 6    exercise managerial authority over Mekanism personnel, and that Mekanism personnel
 7    ‘operate[d] as an outside vendor,’ not as employees.” Id. at 7 (internal citations omitted).
 8    Plaintiff states that Mr. Thornhill, Mekanism’s corporate representative, “testified
 9    unequivocally that agency personnel were not the functional equivalent of employees of
10    MillerCoors.” Id. at 4. Plaintiff cites to Mr. Thornhill’s deposition testimony as follows:
11          Q: Would it be fair to say that Mekanism personnel functionally operated as
            employees of MillerCoors, or did they operate separately as independent
12
            contractors?
13
            [Objections]
14
15          A: We operate as an outside vendor.
16
            Q: Not as employees?
17
            A: Correct.
18
19    Id. (citing Ex., 1, Thornhill Tr. At 14:1-19). Plaintiff further argues that “[b]ecause
20    Mekanism did not ‘possess[] information that is possessed by no other,’ there is no
21    privilege. Mot. at 6 (citing Bieter, 16 F.3d at 938).
22          Defendant opposes Plaintiff’s Motion on the grounds that it “comes nowhere close
23    to meeting the ‘narrow standard’ required for the ‘extraordinary remedy’ for
24    reconsideration. Oppo. at 2 (internal citations omitted). Defendant argues that “[n]either
25    the facts nor the law have changed since Stone Brewing presented its arguments to the
26    Court on June 28.” Id. Defendant further argues that “there can be no doubt that this Court
27    correctly ordered that (1) MillerCoors could claw back certain communications between
28    MillerCoors and Mekanism that were attorney-client privileged, and (2) MillerCoors was

                                                    3
                                                                                     18cv331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 213 Filed 09/04/19 PageID.13564 Page 4 of 10


 1    not required to supplement its privilege log or response to Interrogatory No. 21.” Id. In
 2    sum, Defendant argues that “Stone Brewing’s motion – the third it has filed for
 3    reconsideration in this case – repeats the same arguments Stone Brewing presented to the
 4    Court on June 28.” Id.
 5           With respect to the communications between Mekanism and MillerCoors, Defendant
 6    argues that “the witness did not ‘unequivocally’ testify that its employees did not meet the
 7    ‘functional equivalent test,’ rather, the witness – obviously confused by the legalese
 8    embedded into the question – stated: ‘I’m sorry I’m a little unclear on the question.’” Oppo.
 9    at 7 (internal citation omitted). Defendant further argues that “[u]ltimately whether
10    Mekanism employees’ communications with MillerCoors are privileged is a question for
11    the Court, not a lay witness.” Id. Defendant also argues that “this Court correctly extended
12    privilege to Mekanism’s communications with MillerCoors’ in-house counsel, as
13    Mekanism had been retained to develop marketing campaigns that required MillerCoors’
14    legal review and input.” Id. at 8. Defendant argues that “Mekanism was tasked with
15    designing advertising materials that required legal review” thereby necessitating the
16    protection of the attorney-client privilege to non-employees. Id. at 8-9. Finally, Defendant
17    argues that “[a]s the Mekanism corporate representative explained, Mekanism employees
18    often communicated directly with MillerCoors’ in-house counsel by providing proposed
19    advertising materials for legal review. In turn, MillerCoors’ in-house counsel often
20    provided legal guidance directly to Mekanism employees regarding needed revisions to
21    marketing materials or concerning certain advertisements that the in-house counsel rejected
22    in their entirety.” Id. at 5 (internal citations omitted).
23           Defendant’s Declaration, declared by Ms. Grace Needleman, under penalty of
24    perjury, sets forth that as the Associate Marketing Manager on the Economy Brands
25    portfolio she is “familiar with the role played by our agency Mekanism in the Keystone
26    refresh.” ECF Nos. 184 and             at ¶ 3. Ms. Needleman’s Declaration states that
27    “Mekanism was tasked with creating the communications campaign for Keystone” and
28    “[a]t that time, MillerCoors did not have an in-house design group responsible for

                                                       4
                                                                                     18cv331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 213 Filed 09/04/19 PageID.13565 Page 5 of 10


 1    designing content to enter the marketplace.” Id. at ¶ 5. The Mekanism Statement of Work
 2    for the Keystone brand in the 2016 to 2018 time frame sets forth that Mekanism was
 3    responsible for the
 4
 5                             Ex. 1 attached to the Declaration. Mekanism’s Statement of Work
 6    further states that Mekanism was to
 7
 8               Id. Ms. Needleman states that “Mekanism employees involved in the Keystone
 9    refresh had a continuous and close working relationship with the Keystone brand team”
10    and “worked hand-in-hand with the brand team on the communications strategy for
11    Keystone, communicating on an almost daily basis by phone, e-mail, or in person.” Decl.
12    at ¶ 8. Ms. Needleman further states that
13
14                           Id. at ¶ 9. The Declaration further provides that
15
16                                              Id. at ¶ 10. The Declaration states that
17
18
19                                                                                  Id. Finally, the
20    Declaration provides that
21                                                                  ” and
22
23                     Id.
24          Plaintiff argues in its Reply that “Ms. Needleman’s declaration does not establish
25    that Mekanism employees were the functional equivalent of MillerCoors’ employees or
26    come close to meeting the standard outlined in U.S. v. Graf, 610 F.3d 1148 (9th Cir. 2010),
27    and In re Bieter Co., 16 F.3d 929 (8th Cir. 1994).” Reply at 2. Specifically, Plaintiff argues
28    that “[t]he declaration does not establish that Mekanism spoke on behalf of MillerCoors,

                                                    5
                                                                                       18cv331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 213 Filed 09/04/19 PageID.13566 Page 6 of 10


 1    managed or controlled MillerCoors employees, or served as MillerCoors’s agent, all key
 2    factors in the functional equivalence test.” Id. Plaintiff further argues that the “declaration
 3    does not establish that MillerCoors attorneys needed to speak with Mekanism personnel in
 4    order to provide legal advice because Mekanism ‘possesse[d] information that is possessed
 5    by no other.’” Id. (citing Bieter, 16 F.3d at 938). Plaintiff further argues that “Mekanism
 6    personnel did not run the show” because “[t]hey did not attend meetings on behalf of
 7    MillerCoors without MillerCoors personnel, did not speak on MillerCoors’s behalf, did not
 8    manage MillerCoors’s employees, and did not lead entire divisions of the business without
 9    supervision.” Reply at 4. Finally, Plaintiff states
10
11
12                                                                                   Id.
13              b. Analysis
14          As this Court held in its July 2, 2019 Order, Defendant shall be allowed to claw back
15    the disputed communications between the individuals at Mekanism and Defendant that
16    Defendant has designated as attorney-client privileged. ECF No. 137 at 2. Notably, the
17    Court’s Order does not allow Defendant to withhold all communications between
18    Mekanism and MillerCoors, but only those where Mekanism was communicating with
19    MillerCoors’ in-house counsel for the purpose of obtaining confidential legal advice.
20    Having reviewed Plaintiff’s additional arguments and evidence, the Court finds that they
21    do not present a basis for reversing its prior decision. Specifically, the Court does not find
22    that the deposition testimony of Mr. Thornhill, a non-lawyer lay witness, establishes that
23    Mekanism was operating as an outside agency and not as a “functional equivalent” of
24    MillerCoors employees under United States v. Graf. 610 F.3d 1148 (9th Cir. 2010).
25    Indeed, when Mr. Thornhill was asked during his deposition whether “Mekanism personnel
26    functionally operated as employees of MillerCoors,” he responded “I’m sorry. I’m a little
27    unclear on the question.” ECF No. 145-1 at 14:1-9. The Court acknowledges that Mr.
28    Thornhill, a non-lawyer corporate witness, testified that Mekanism operated as an “outside

                                                     6
                                                                                       18cv331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 213 Filed 09/04/19 PageID.13567 Page 7 of 10


 1    vendor” for MillerCoors. Id. at 14:17. However, the Court finds that this legal conclusion
 2    from a lay witness does not warrant reconsideration. Notably, Mr. Thornhill also testified
 3    that Mekanism was responsible for submitting “creative” to MillerCoors’ lawyers for legal
 4    review. ECF No. 145-1 at 105:4-21.
 5          Additionally, the Court finds that the information submitted in Defendant’s
 6    Declaration and the accompanying exhibit establish that Mekanism was responsible for the
 7    Keystone brand refresh for a two-year time frame and Mekanism worked closely with the
 8    Keystone brand team at MillerCoors. Decl. at ¶¶ 5, 8. Notwithstanding Stone’s argument
 9    to the contrary, Ms. Needleman declares under penalty of perjury that
10
11                                              Id. at ¶ 10. The Declaration further sets forth that
12
13
14                                                       Id. In fact, the declaration states that
15
16                                      Id. The Court finds that these facts establish a scenario
17    where “it is inappropriate to distinguish [for purposes of applying the attorney-client
18    privilege] between those on the client’s payroll and those who are instead, and for whatever
19    reason, employed as independent contractors.” In Re Bieter Co., 16 F.3d at 937. Here, the
20    Court finds that the record supports a situation where “too narrow a definition of
21    ‘representative of the client’ will lead to attorneys not being able to confer confidentially
22    with nonemployees who, due to their relationship to the client, possess the very sort of
23    information that the privilege envisions flowing most freely.” Id. at 938.
24          The Court has considered Plaintiff’s arguments made in the Reply and finds them to
25    be unconvincing. For example, Plaintiff cherry-picks the excerpt from Ms. Needleman’s
26    declaration that Mekanism “‘functioned as the design arm’” of the Keystone brand team
27    and ignores the next paragraph which states that Mekanism employees “worked hand-in
28    hand with the brand team on the communications strategy for Keystone, communicating

                                                    7
                                                                                      18cv331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 213 Filed 09/04/19 PageID.13568 Page 8 of 10


 1    on an almost daily basis by phone, e-mail, or in person.” Reply at 3; see also Decl. at ¶¶ 7,
 2    8. Plaintiff’s Reply also fails to address that Ms. Needleman highlights in her declaration
 3    the Statement of Work for Mekanism to provide
 4
 5               See Reply; see also Decl. at ¶ 7. Instead, Plaintiff takes issue with the fact that
 6    “Mekanism employees always maintained their own physical offices and email addresses
 7    and were not solely devoted to Keystone.” Reply at 4. The Court does not find the caselaw,
 8    including Graf, to limit the application of the privilege to outside consultants who work
 9    full time at the physical headquarters of the corporation. See, e.g., U.S. ex rel. Strom v.
10    Scios, Inc., 2011 WL 4831193 (N.D. Cal. Oct. 12, 2011); see also Gen-Probe Inc. v.
11    Becton, Dickinson and Co., 2012 WL 1155709, at *3 (S.D. Cal. Apr. 6, 2012) (holding
12    privilege extends to plaintiff’s patent prosecution counsel’s communications with third
13    party independent contractor hired specifically for the project and thus, the functional
14    equivalent of employee). Accordingly, for the reasons stated herein, the Court DENIES
15    Plaintiff’s Motion for Reconsideration on this issue.
16          The Court also DENIES Plaintiff’s Motion to the extent it requests the Court enter
17    an order requiring Defendant to “stipulate that Mekanism’s statements and actions are
18    attributable to MillerCoors” under the doctrine of respondeat superior. Mot. at 7. As an
19    initial matter, this is a new argument raised improperly on a Motion for Reconsideration.
20    Plaintiff’s displeasure with the Court’s order does not constitute a basis for reconsideration.
21       2. MillerCoors’ Privilege Log
22          Regarding the second issue of whether reconsideration is warranted on the privilege
23    log issue, Plaintiff argues that “MillerCoors should identify all of the privileged entries that
24    relate to Stone and the Rebrand and distinguish the documents.” Mot. at 10 (emphasis in
25    original). Plaintiff states that “MillerCoors is obligated to provide this information under
26    three separate sources of authority: (1) the ESI Protocol as to its privilege logs, which
27    requires a ‘summary of the content’ of every document listed thereon (Dkt. 84 at 8); (2)
28    Stone’s Interrogatory No. 21, which requests that MillerCoors identify (by details of the

                                                     8
                                                                                        18cv331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 213 Filed 09/04/19 PageID.13569 Page 9 of 10


 1    type found on a privilege log) all legal advice regarding the ‘Keystone Rebrand, the
 2    federally registered STONE® TRADEMARK, U.S. Registration No. 2168093, and/or the
 3    infringement thereof;’; and (3) Stone’s Amended 30(b)(6) Deposition Notice, Topic 3,
 4    which requests a corporate representative witness regarding ‘MillerCoors’s knowledge of
 5    Stone and . . . the STONE® trademark.’” Mot. at 8. Plaintiff cites to Mr. Wexelbaum’s
 6    testimony from his deposition noting that he “could not answer basic questions” on Topic
 7    No. 3, which concerned MillerCoors’s knowledge of Stone Brewing and its trademarks.
 8    Id. Plaintiff further argues that “[t]he Court has already ruled on this issue and MillerCoors
 9    has evaded that decision.” Id.
10          Defendant opposes on the grounds that none of Plaintiff’s “arguments are ‘new,’ and
11    Stone Brewing had all of these facts in its possession when it made these arguments to the
12    Court on June 28.” Oppo. at 10. Defendant argues that “Topic No. 3 did not require Mr.
13    Wexelbaum to review hundreds of privileged documents listed on MillerCoors’ privilege
14    log so that he could summarize the substance of each privilege communication during his
15    deposition.” Id. at 11. Defendant further argues “[n]or has Stone Brewing provided any
16    legal support for the claim that Topic No. 3 reasonably required Mr. Wexelbaum to commit
17    to memory the time and content of all of MillerCoors’ privilege communications related to
18    the Keystone refresh or Stone Brewing’s trademark.” Id. (internal citation omitted).
19    Defendant further argues that “[i]n sum, Stone Brewing’s 30(b)(6) Topic No. 3 is simply
20    not a basis to demand that MillerCoors supplement its privilege log or response to
21    Interrogatory No. 21.” Id.
22          Upon a review of the parties’ arguments, exhibits in support thereof, and relevant
23    authority, the Court finds that Plaintiff has not presented new or different facts and
24    circumstances that establish that the Court’s previous orders [ECF Nos. 126, 137] were
25    erroneous or based on incorrect information. Defendant represents that “[e]ach entry on
26    MillerCoors privilege[] log – served long ago on June 1, 2019 – contains a summary of the
27    content of the [sic] each of the documents in accordance with this Court’s ESI Protocol.”
28    Oppo. at 12 (internal citations omitted). Defendant also represents that “contrary to Stone

                                                    9
                                                                                      18cv331-BEN-LL
 Case 3:18-cv-00331-BEN-LL Document 213 Filed 09/04/19 PageID.13570 Page 10 of 10


 1   Brewing’s suggestion (Mot. 7), MillerCoors fully complied with this Court’s June 11
 2   Order, which required MillerCoors to ‘identify the privilege log entries that relate to the
 3   subject matter of Interrogatory No. 21.’” Id. (internal citation omitted). The Court has
 4   already considered Plaintiff’s arguments with respect to the ESI Protocol and for a
 5   supplemental response to Interrogatory No. 21 and has already ruled on these issues.
 6   Additionally, Plaintiff’s attempt to connect the deposition testimony of Mr. Wexelbaum to
 7   these issues as a reason for the Court to reconsider its prior orders is without merit.
 8   Accordingly, Plaintiff’s Motion for Reconsideration on the privilege log issue is DENIED.
 9         IT IS SO ORDERED.
10   Dated: September 4, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 10
                                                                                  18cv331-BEN-LL
